Per Curiam.

The certificate granted to the defendant,, in Connecticut, was not a discharge from the debt, but only from imprisonment. It was, therefore, limited in its object, and. local in its effect. The- case of James v. Allen, (1 Dallas, 188.) is analogous; a discharge from imprisonment’ in New-Jersey- was held- to- be no bar to, a suit on the same demand in Pennsylvania.- It- is clearly no bar to an action here upon the judgment.
In the case of Smith v. Spinolla, (2 Johns. Rep. 198.) it was decided, that though it be shown that the body of. the defendant could not be arrested in- the foreign state, yet,, if the debt be prosecuted here, the defendant must submit to the ordinary remedies, provided- for the creditor by our law. judgment must, accordingly, be far the plaintiff.
judgment for the plaintiff.